           Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 1 of 10




 1                                                 THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   LISA HOOPER, BRANDIE OSBORNE,
     KAYLA WILLIS, REAVY WASHINGTON,                   No. 2:17-cv-00077-RSM
10   individually and on behalf of a class of
     similarly situated individuals; THE               PLAINTIFFS’ REPLY IN SUPPORT OF
11   EPISCOPAL DIOCESE OF OLYMPIA;                     THEIR MOTION TO DISMISS
     TRINITY PARISH OF SEATTLE; REAL                   PLAINTIFFS’ CLAIMS AND THE CITY
12   CHANGE,                                           OF SEATTLE’S COUNTERCLAIM

13                                 Plaintiffs,         NOTE ON MOTION CALENDAR:
                                                       April 3, 2020
14          v.

15   CITY OF SEATTLE, WASHINGTON;
     WASHINGTON STATE DEPARTMENT OF
16   TRANSPORTATION; ROGER MILLAR,
     SECRETARY OF TRANSPORTATION FOR
17   WSDOT, in his official capacity,

18                                 Defendants.

19

20                                       I.      INTRODUCTION
21          The crux of Defendants’ argument is that a dismissal of all claims is inappropriate

22   because they “deserve” a ruling on the merits in their favor for defending themselves in a

23   preliminary injunction hearing. Such an argument runs contrary to the relevant authority and

24   is not a valid basis for denying Plaintiffs’ request for voluntary dismissal. Westlands Water

25


      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                           CORR CRONIN LLP
      DISMISS ALL CLAIMS– 1                                                1001 Fourth Avenue, Suite 3900
      Cause No. 2:17-cv-00077-RSM                                          Seattle, Washington 98154-1051
                                                                                  Tel (206) 625-8600
                                                                                  Fax (206) 625-0900
              Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 2 of 10




 1
     Dist. v. United States, 100 F.3d 94, 96 (9th Cir. 1996) (“Federal Rule of Civil Procedure
 2
     41(a)(2) allows a plaintiff, pursuant to an order of the court, and subject to any terms and
 3
     conditions the court deems proper, to dismiss an action without prejudice at any time.”).
 4
              Nor does Defendants’ desire to avoid litigation in another forum constitute “legal
 5
     prejudice” or form a basis for Defendants to prevail on the merits. The relief Defendants seek—
 6
     the conversion of a denial of Plaintiffs’ request to pause non-emergency sweeps until an
 7
     adjudication on the merits into a sweeping declaratory judgment that the City’s expansive
 8
     sweeps policies are lawful under any hypothetical law or circumstance in the past, present, or
 9
     future—ignores the parties’ burdens of proof, controlling precedent and procedural
10
     requirements, and this Court’s jurisdictional authority. See Fed. R. Civ. P. 65(a)(2) and 56; 28
11
     U.S.C. § 2201.
12
              This Court does, however, have the authority to dismiss all claims in this litigation and
13
     should exercise its clear discretion to do so. Fed. R. Civ. P. 41(a)(2); 28 U.S.C. § 2201.
14
        II.      THIS CASE IS APPROPRIATELY RESOLVED BY DISMISSING ALL
15               CLAIMS

16            Plaintiffs seek dismissal of all of their claims and the City’s counterclaim pursuant to

17   Federal Rule of Civil Procedure 41(a)(2) and this Court’s discretionary authority under the

18   Declaratory Judgment Act. The purpose of Rule 41(a)(2) is “to permit a plaintiff to dismiss an

19   action without prejudice so long as the defendant will not be prejudiced or unfairly affected by

20   dismissal.” Stevedoring Servs. of Am. v. Armilla Intern. B.V., 889 F.2d 919, 921 (9th Cir. 1989)

21   (citations omitted).    “Plain legal prejudice”—not mere inconvenience—is required.                  See

22   Westlands Water Dist., 100 F.3d at 96. Defendants here fail to show that they would suffer any

23   legal prejudice from dismissal of this case.

24            Defendants misconstrue the controlling authority and claim that Plaintiffs ignore

25   Westlands’ holding on this issue. Dkt. 240 at 10. But the Ninth Circuit in Westlands rejected


      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                             CORR CRONIN LLP
      DISMISS ALL CLAIMS– 2                                                  1001 Fourth Avenue, Suite 3900
      Cause No. 2:17-cv-00077-RSM                                            Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
             Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 3 of 10




 1
     arguments nearly identical to those the City now relies on. In Westlands, the Court of Appeals
 2
     found the district court had incorrectly relied on three factors to deny dismissal: uncertainty if
 3
     the dispute remained unresolved; plaintiffs’ purported delay in moving for dismissal; and the
 4
     expense of defending the action. The City’s arguments should be rejected here, as essentially
 5
     the same arguments were in Westlands.
 6
              “Uncertainty because a dispute remains unresolved is not legal prejudice.” Westlands,
 7
     100 F.3d at 97. Here, Defendants remain free to remove encampments, conducting as many as
 8
     six removals per day in February of 2020.1 And dismissal would clearly not prevent Defendants
 9
     from defending the current state court lawsuit or asserting, in any forum, that their policies are
10
     lawful. Simply put, Defendants have lost no legal rights or defenses. Smith v. Lenches, 263
11
     F.3d 972, 976 (9th Cir. 2001) (quoting Westlands, 100 F.3d at 97) (“Although case law does
12
     not articulate a precise definition of ‘legal prejudice,’ the cases focus on the rights and defenses
13
     available to a defendant in future litigation.”). Accordingly, dismissal will cause no plain legal
14
     prejudice.
15
              With respect to delay, the Ninth Circuit in Westlands noted that a timeline which mirrors
16
     the timeline here was not dilatory or evidence of legal prejudice:
17
                     The [plaintiffs] . . . attempted to obtain a stipulated dismissal without
18                   prejudice within three months after the district court denied their
19                   motion for a preliminary injunction. Within a month after those
                     efforts failed, and before the defendants filed their motions for
20                   summary judgment, the Districts filed their motion for voluntary
                     dismissal without prejudice. The Districts could have sought
21                   dismissal sooner than they did, but they were not dilatory.
22
     1
       The City posts site journals for some “encampment removals” it conducts on its website
23   which indicates that on multiple days in February of 2020, the City conducted at least six
     sweeps. Over the course of the month, the City conducted more than 40 sweeps. See
24   https://www.seattle.gov/homelessness/unauthorized-encampments/encampment-
     removals#february1272020.
25


         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                             CORR CRONIN LLP
         DISMISS ALL CLAIMS– 3                                                  1001 Fourth Avenue, Suite 3900
         Cause No. 2:17-cv-00077-RSM                                            Seattle, Washington 98154-1051
                                                                                       Tel (206) 625-8600
                                                                                       Fax (206) 625-0900
             Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 4 of 10




 1
     Id. at 97. Plaintiffs here sought review of this Court’s class certification ruling in October of
 2
     2017. Counsel for Plaintiffs approached Defendants about a stipulated dismissal one month
 3
     after the Ninth Circuit issued its mandate in December 2019 and weeks before Defendants filed
 4
     their conversion motion. When these efforts failed, Plaintiffs promptly moved for voluntary
 5
     dismissal with this Court. Defendants are well aware that one of the reasons Plaintiffs did not
 6
     move more quickly for dismissal was that Counsel was having difficulty reaching some of the
 7
     unhoused Plaintiffs. The fact that Defendants contemporaneously filed a motion for a ruling in
 8
     their favor on the merits—though not a summary judgment motion2—does not change the
 9
     calculus or suggest legal prejudice.
10
              The fact that Defendants have had to expend resources defending this litigation is also
11
     not a reason to deny dismissal. As in Westlands, the Ninth Circuit has repeatedly and
12
     “explicitly stated that the expense incurred in defending against a lawsuit does not amount to
13
     legal prejudice.” Westlands, 100 F.3d at 97 (citing Hamilton v. Firestone Tire & Rubber
14
     Co., 679 F.2d 143, 146 (9th Cir.1982)).
15
              Because their arguments have no basis in authority, Defendants try to add a novel
16
     twist, asserting that Plaintiffs’ unhoused status is somehow indicative of misconduct or forum
17
     shopping. Dkt. 240 at 10-12. The City’s allegation is void of any evidentiary support and
18
     ignores the reality of the Plaintiffs’ precarious position and the current pandemic in which we
19
     are all living. Plaintiffs lack stable shelter and consistent, reliable modes of communication—
20
     2
       Defendants now claim they have moved for summary judgment, but this is simply not the
21   case. Defendants instead filed a motion to convert this Court’s ruling into a final adjudication
     on the merits—and the only authority Defendants cited relied upon Rule 65(a)(2). There is no
22   summary judgment motion under Rule 56 pending, either explicitly or implicitly. Nor could
     there be: Defendants have not identified what they claim are undisputed facts, why they are
23   entitled to judgment as a matter of law, or done anything else required by Rule 56. A motion
     to convert does not become a summary judgment motion because a party, realizing it has put
24   forth no valid basis for a motion to convert, decides on reply to say it was something different
     all along.
25


         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                         CORR CRONIN LLP
         DISMISS ALL CLAIMS– 4                                              1001 Fourth Avenue, Suite 3900
         Cause No. 2:17-cv-00077-RSM                                        Seattle, Washington 98154-1051
                                                                                   Tel (206) 625-8600
                                                                                   Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 5 of 10




 1
     often as a result of Defendants’ sweeps—and it would currently be unsafe (not to mention
 2
     impractical) for counsel to physically go to encampments across the City in search of
 3
     Plaintiffs. In addition to the fact that Defendants’ callous supposition is entirely unsupported,
 4
     it is also legally irrelevant. “[L]egal prejudice does not result merely because the defendant
 5
     will be inconvenienced by having to defend in another forum or where a plaintiff would gain
 6
     a tactical advantage by that dismissal.” Smith, 263 F.3d at 976 (citing Hamilton v. Firestone
 7
     Tire & Rubber Co., Inc., 679 F.2d 143, 145 (9th Cir. 1982)). Even the prospect of a second
 8
     lawsuit on the same set of facts (which is not a realistic danger here) has been found not to be
 9
     sufficient legal prejudice to justify denying a Plaintiffs’ motion to dismiss without prejudice.
10
     See McCants v. Ford Motor Co., Inc., 781 F.2d 855, 859 (11th Cir.1986); Durham v. Fla. E.
11
     Coast Ry. Co., 385 F.2d 366, 368 (5th Cir.1967).
12
            Defendants’ suggestion that Plaintiffs are trying to evade this Court’s rulings is
13
     equally without merit. First—this Court has not made any adverse ruling that Plaintiffs could
14
     “avoid.” The Court simply denied a motion for a preliminary injunction. Second, as
15
     Defendants requested, the case is not proceeding as a class action. Accordingly, it is wholly
16
     appropriate for other unhoused persons to seek relief solely under state law in state court for
17
     harm they have experienced at the hands of the City. Indeed, the existence of the state court
18
     action supports dismissal of the claims at issue here. “[W]hen a state court action is pending
19
     presenting the same issue of state law as is presented in a federal declaratory suit, ‘there exists
20
     a presumption that the entire suit should be heard in state court.’” Cont'l Cas. Co. v. Robsac
21
     Indus., 947 F.2d 1367, 1370–71 (9th Cir. 1991), overruled on other grounds by Gov't
22
     Employees Ins. Co. v. Dizol, 133 F.3d 1220 (9th Cir. 1998)). “In any event, the need to
23

24

25


      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                              CORR CRONIN LLP
      DISMISS ALL CLAIMS– 5                                                   1001 Fourth Avenue, Suite 3900
      Cause No. 2:17-cv-00077-RSM                                             Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
             Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 6 of 10




 1
     defend against state law claims in state court is not ‘plain legal prejudice’ arising from
 2
     voluntary dismissal of the federal claims in the district court.” Smith, 263 F.3d at 976.3
 3
              It is common and appropriate for Plaintiffs to dismiss their claims, even when motions
 4
     for judgment are filed:
 5
                      Rule 41(a) expressly contemplates situations in which the district
 6                    court may, in its discretion, dismiss an action without prejudice
                      even after the defendant has moved for summary judgment.
 7                    Indeed, a voluntary dismissal by leave of court under Rule 41(a)(2)
                      [even] after a summary judgment motion is filed is deemed to be
 8
                      without prejudice unless otherwise ordered. . . . In addition, it is
 9                    clear . . . that the mere attempt to avoid an adverse summary
                      judgment ruling in and of itself, particularly where there is no
10                    evidence of bad faith, does not constitute plain legal prejudice.
11   Pontenberg v. Bos. Sci. Corp., 252 F.3d 1253, 1258 (11th Cir. 2001) (emphasis added).
12            Finally, even if Defendants could articulate some sort of legal prejudice they would
13   suffer as a result of the dismissal of this case (which they have not) the appropriate remedy
14   would be to dismiss Plaintiffs’ claims with prejudice, not a final adjudication on the merits in
15   Defendants’ favor. See Maxum Indem. Ins. Co. v. A-1 All Am. Roofing Co., 299 F. App’x
16   664, 665-66 (9th Cir. 2008) (finding dismissal with prejudice proper when legal prejudice was
17   demonstrated).
18

19   3
       Defendants’ cavalier treatment of Plaintiffs’ state constitutional claims in this case also
20   illustrates the fallacy of their request. On one hand, they acknowledge that Plaintiffs have not
     litigated their state constitutional claims—which makes sense because they were trying to
21   obtain preliminary relief in federal court—yet Defendants simultaneously claim that this
     Court can issue a final ruling regarding the legality of the City’s rules under every provision
22
     of the Washington State Constitution. The City has similarly never litigated the legality of the
23   entirety of the lengthy MDARs under state law and any disputes the City might have with
     unhoused people regarding its conduct under the state constitution are appropriately resolved
24   in state court, not in a one paragraph “reply and response” to their motion for conversion.

25


         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                          CORR CRONIN LLP
         DISMISS ALL CLAIMS– 6                                               1001 Fourth Avenue, Suite 3900
         Cause No. 2:17-cv-00077-RSM                                         Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
             Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 7 of 10




 1
              That Defendants would prefer a final adjudication on the merits in their favor on their
 2
     counterclaim for declaratory judgment does not constitute “plain legal prejudice” under Rule
 3
     41(a)(2). Nor is Defendants’ affirmative burden of proof under Rule 56 met simply because
 4
     Plaintiffs failed to obtain a preliminary injunction.4 As we have previously shown,
 5
     Defendants’ counterclaim—along with all claims in the litigation—should be dismissed
 6
     because it does not seek a declaratory judgment this Court can adjudicate in conformity with
 7
     the Declaratory Judgment Act and relevant caselaw.
 8
              Defendants allege that a final declaratory ruling in their favor would provide
 9
     “persuasive and informative value on important issues going forward.” Dkt. 240 at 8. But
10
     this is precisely the type of advisory opinion that Courts are instructed to avoid. See
11
     Medimmune, Inc. v. Genetech, Inc., 549 U.S. 118, 127 (2007); Eccles v. Peoples Bank of
12
     Lakewood Vill., Cal., 333 U.S. 426, 431 (1948). Defendants also fail to cite any evidence that
13
     Plaintiffs in this case seek to engage in subsequent litigation and a court cannot issue a
14
     declaratory judgment on hypothetical disputes. See Medimmune, 549 U.S.at 127 (declaratory
15

16

17

18   4
       Defendants effectively claim that they need no basis in the civil rules for their motion.
     Defendants concede that the requirements of Rule 65(a)(2) are not met here and now claim a
19   final ruling on the merits is appropriate simply because Defendants used the word “summary
20   judgment” in their motion. But Defendants have also utterly failed to satisfy their burden
     under Rule 56 to show that “there is no genuine dispute as to any material fact and the movant
21   is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In fact, Defendants fail to
     even attempt to identify what the material facts in the litigation are let alone explain why they
22   are undisputed or how further factual development is immaterial when more than three years
     have passed since this litigation, seeking declaratory and injunctive relief, was filed. In other
23
     words, Defendants’ argument is that because they filed a motion for “conversion” and
24   “summary judgment” they need not meet the requirements of the rules for either. Plaintiffs
     respectfully submit that granting Defendants’ motion, regardless of how it is couched, would
25   be erroneous.


         PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                          CORR CRONIN LLP
         DISMISS ALL CLAIMS– 7                                               1001 Fourth Avenue, Suite 3900
         Cause No. 2:17-cv-00077-RSM                                         Seattle, Washington 98154-1051
                                                                                    Tel (206) 625-8600
                                                                                    Fax (206) 625-0900
           Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 8 of 10




 1
     relief must be “distinguished from an opinion advising what the law would be upon a
 2
     hypothetical state of facts”).
 3
            The City also claims it is merely requesting a declaration targeted to the Plaintiffs and
 4
     the disputes they have raised in this lawsuit—but in reality, the City is requesting a finding of
 5
     “validity” of its policies in all ways on their face and as applied to these Plaintiffs now or in
 6
     the past. Such a request asks no concrete, non-hypothetical question that the Court can
 7
     reasonably answer in a declaratory action, and the City’s counterclaim should therefore be
 8
     dismissed along with Plaintiffs’ claims.
 9
            At the end of the day, Defendants’ argument boils down to this: they are entitled to a
10
     judgment in their favor, not because they would suffer “prejudice” from dismissal or because
11
     there is no “genuine dispute as to any material fact and the movant is entitled to judgment as a
12
     matter of law” but because they believe they are entitled to final judgment due to a
13
     preliminary injunction ruling rendered over two years ago, even though this case has not been
14
     fully litigated and has never reached state constitutional claims that are now properly pending
15
     in state court. The cases demonstrate that this bare desire for vindication is far from enough
16
     to prevent dismissal of all claims.
17
                                           III.    CONCLUSION
18
            For the aforementioned reasons, this Court should GRANT Plaintiffs’ Motion to
19
     Dismiss Plaintiffs’ Claims and the City’s Counterclaim and DENY Defendants’ Motion for
20
     Conversion of Preliminary Injunction into Final Judgment on the Merits.
21

22
     //
23
     //
24
     //
25


      PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                              CORR CRONIN LLP
      DISMISS ALL CLAIMS– 8                                                   1001 Fourth Avenue, Suite 3900
      Cause No. 2:17-cv-00077-RSM                                             Seattle, Washington 98154-1051
                                                                                     Tel (206) 625-8600
                                                                                     Fax (206) 625-0900
         Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 9 of 10




 1
          DATED this 3rd day of April, 2020.
 2

 3                                             s/ Todd T. Williams
                                               Breanne Schuster, WSBA No. 49993
 4                                             Nancy Talner, WSBA No. 11196
                                               AMERICAN CIVIL LIBERTIES UNION
 5                                             OF WASHINGTON FOUNDATION
                                               901 Fifth Avenue, Suite 630
 6                                             Seattle, Washington 98164
                                               Telephone: (206) 624-2184
 7                                             Email: talner@aclu-wa.org
                                                       bschuster@aclu-wa.org
 8
                                               Blake Marks-Dias, WSBA No. 28169
 9                                             Todd T. Williams, WSBA No. 45032
                                               Eric A. Lindberg, WSBA No. 43596
10                                             Victoria E. Ainsworth, WSBA No. 49677
                                               CORR CRONIN LLP
11                                             1001 Fourth Avenue, Suite 3900
                                               Seattle, Washington 98154-1051
12                                             Telephone: (206) 625-8600
                                               Email: bmarksdias@corrcronin.com
13                                                     twilliams@corrcronin.com
                                                       elindberg@corrcronin.com
14                                                     tainsworth@corrcronin.com
15                                             Attorneys for Plaintiffs
16

17

18

19

20

21

22

23

24

25


     PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                           CORR CRONIN LLP
     DISMISS ALL CLAIMS– 9                                                1001 Fourth Avenue, Suite 3900
     Cause No. 2:17-cv-00077-RSM                                          Seattle, Washington 98154-1051
                                                                                 Tel (206) 625-8600
                                                                                 Fax (206) 625-0900
                       Case 2:17-cv-00077-RSM Document 241 Filed 04/03/20 Page 10 of 10




      1                                         CERTIFICATE OF SERVICE

      2                 I hereby certify that on April 3, 2020, I electronically filed the foregoing with the Clerk

      3       of the Court using the CM/ECF system, which will send notification of such filing to the

      4       following:

      5         Attorneys for Defendant City of Seattle:           Attorneys for Defendants Washington
                                                                   State Department of Transportation and
      6         Matthew J. Segal, WSBA No. 29797                   Roger Millar, Secretary of Transportation
      7         Gregory J. Wong, WSBA No. 39329                    for WSDOT:
                Taki V. Flevaris, WSBA No. 42555
      8         PACIFICA LAW GROUP LLP                             Alicia O. Young, WSBA No. 35553
                1191 Second Avenue, Suite 2000                     Matthew D. Huot, WSBA No. 40606
      9         Seattle, WA 98101                                  Assistant Attorneys General
                matthew.segal@pacificalawgroup.com                 ATTORNEY GENERAL OF
    10          greg.wong@pacificalawgroup.com                     WASHINGTON
    11          taki.flevaris@pacificalawgroup.com                 Complex Litigation Division
                                                                   7141 Cleanwater Drive SW
    12          Patrick Downs, WSBA No. 25276                      P.O. Box 40111
                Gregory C. Narver, WSBA No. 18127                  Olympia, WA 98504-0111
    13          Carlton W.M. Seu, WSBA No. 26830                   AliciaO@atg.wa.gov
                Gary T. Smith, WSBA No. 29718                      MattH4@atg.wa.gov
    14          SEATTLE CITY ATTORNEY
    15          701 Fifth Avenue, Suite 2050
                Seattle, WA 98104-70197
    16          patrick.downs@seattle.gov
                gregory.narver@seattle.gov
    17          carlton.seu@seattle.gov
                gary.smith@seattle.gov
    18

    19
                                                               s/ Todd T. Williams
    20                                                         Todd T. Williams, WSBA No. 45032
                                                               Attorney for Plaintiffs
    21                                                         CORR CRONIN LLP
                                                               1001 Fourth Avenue, Suite 3900
    22                                                         Seattle, Washington 98154-1051
                                                               Telephone: (206) 625-8600
    23                                                         Email: twilliams@corrcronin.com

    24

    25


                PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION TO                               CORR CRONIN LLP
                DISMISS ALL CLAIMS– 10                                                   1001 Fourth Avenue, Suite 3900
                Cause No. 2:17-cv-00077-RSM                                              Seattle, Washington 98154-1051
                                                                                                Tel (206) 625-8600
                                                                                                Fax (206) 625-0900

100 00143 kd03gg28s6
